           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

KEVIN BALDWIN,
      Petitioner
                                                        Criminal Action No. ELH-17-0165;
       v.
                                                        Criminal No.: ELH-17-0199
UNITED STATES OF AMERICA,
     Respondent

                                        MEMORANDUM

       Kevin Baldwin, on his own behalf and through counsel, filed several motions for

compassionate release, and supplements, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See ELH-17-

0165, ECF 49; ECF 50; ECF 52; ECF 62 (collectively, the “Motion”). He also submitted several

exhibits. In general, defendant seeks relief from his sentence due to COVID-19, in light of his

medical conditions and other circumstances. The government filed an opposition (ECF 66), with

exhibits, including extensive medical records. ECF 66-4. Defendant has replied. ECF 68.1

       No hearing is necessary to resolve the Motion. For the reasons that follow, I shall grant

the Motion.

                                   I.      Factual Background

       On March 29, 2017, defendant was indicted in Case ELH-17-0165 (“Case I”) and charged

with three counts of Money Laundering under 18 U.S.C. §§ 1956(a)(1)(B)(i) and (2). Id., ECF 1.

When agents executed the arrest warrant in connection with the indictment, they recovered

distribution quantities of heroin, drug paraphernalia, and a loaded firearm from Baldwin’s person


       1
         Defense counsel originally filed the Motion only in Case ELH-17-0165. But, following
a telephone conference with the Court, and with the consent of the government, the defense moved
to consolidate this case with Case ELH-17-0199 for purposes of the Motion. See ELH-17-0165,
ECF 69; ELH-17-0199, ECF 35. I granted the requests. ELH-17-0165, ECF 72; ELH-17-0199,
ECF 39. For convenience, I shall cite primarily to the filings in ELH-17-0165.
          Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 2 of 17



and his residence. This led to an Indictment on April 5, 2017, in Case ELH-17-0199 (“Case II”),

charging the defendant with drug and firearms offenses. Id., ECF 7.

        On September 12, 2017, the defendant entered a plea of guilty to Count One, Money

Laundering, in Case I, and to Count Two, Possession with Intent to Distribute Controlled

Substances, in Case II. See Case I, ECF 26; Case II, ECF 21. The guilty plea was tendered

pursuant to a combined Plea Agreement. See Case I, ECF 27; Case II, ECF 22. And, pursuant to

Fed. R. Crim. P. 11(c)(1)(C), the parties agreed to a total sentence of 72 months of incarceration.

Id. ¶ 5(c).

        The Plea Agreement contained a stipulated statement of facts. Id. ¶ 5. According to the

Stipulation, on or about June 15, 2015, the defendant delivered $127,060 in U.S. currency to an

individual who was an undercover law enforcement officer. The defendant knew that the proceeds

were derived from the sale of narcotics, and the transaction was designed to conceal the source of

the proceeds. Case I, ECF 27, ¶ 5 at 4; Case II, ECF 22, ¶ 5 at 4. In July 2015, the defendant

conducted two other monetary transactions involving proceeds from the sale of narcotic drugs. Id.

“The total amount of drug proceeds laundered was $3883,70.” Id.

        As to Case II, on March 27, 2017, law enforcement conducted surveillance in the vicinity

of 9416 Dunraven Street in Frederick, Maryland to locate Baldwin and apprehend him in

connection with the arrest warrant issued for Case I. Case II, ECF 22, ¶ 5 at 5. During the

surveillance, law enforcement observed Baldwin as he exited 9416 Dunraven Street and he was

arrested. Id. At the time of defendant’s arrest, investigators searched Baldwin and recovered from

his front pocket a sandwich baggie containing four other individually wrapped bags of heroin. The

heroin was packaged in a manner that indicated that it was intended for distribution. Id. Defendant

was also in possession of nine cellular telephones.



                                                2
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 3 of 17



       A keychain recovered from defendant contained a house key for 9416 Dunraven Street and

a key for a silver BMW vehicle. Id. From inside that vehicle, law enforcement recovered a remote

control for the garage door opener for the Dunraven Street residence. Id.

       Law enforcement obtained a search warrant for 9416 Dunraven Street. Id. Pursuant to the

search warrant, investigators recovered a loaded .40 caliber Taurus pistol in the master bedroom,

as well as a box of .40 caliber ammunition from the top of a dresser located in the same bedroom.

Id. Identification in the name of Kevin Baldwin was located next to the ammunition. Id. In

addition to the firearm and ammunition, investigators recovered about an ounce of heroin, a scale,

and a strainer. Id. The total amount of heroin recovered from Baldwin and his bedroom was

approximately fifty grams, with a street value of at least $5,000. Id.

       Sentencing was held on December 15, 2017. Case I, ECF 37; Case II, ECF 32. In Case I,

the sentencing transcript is docketed at ECF 63. Defendant was 49 years old at the time. Case I,

ECF 35 (Presentence Report or “PSR”), at 3; Case II, ECF 30 (PSR). The Presentence Report,

filed in both cases, reflected a final offense level of 25 and a criminal history category of II, with

guidelines of 63 to 78 months of incarceration. Id. ¶ 63. The defendant’s prior offenses included

an armed robbery of a Brinks armored car in 1990, when the defendant was 21 years of age. That

was the only prior offense that scored any points. PSR, ¶ 39. He received a total sentence of 15

years for that prior offense. Id. Baldwin was released from prison in November 2003, and his

supervised release closed in November 2006. Id.

       Pursuant to the terms of the C plea, the Court sentenced the defendant to concurrent terms

of 72 months of imprisonment, with credit from March 27, 2017. Case I, ECF 38 (Judgment);

Case II, ECF 33.2 The defendant has served about 50% of his sentence. His current release date



       2
           The government mistakenly references a sentence of 168 months. See ECF 66 at 28.
                                                  3
         Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 4 of 17



is June 29, 2021. ECF 66 at 5. However, on October 6, 2020, the defendant is scheduled for

transfer to a Residential Reentry Center. Id. n.2. See ECF 70; ECF 71.

       The Bureau of Prisons (“BOP”) denied defendant’s request for compassionate release or

reduction in sentence, citing the fact that he is 51 years old and not eligible for early release under

Program Statement 5050.50, Compassionate Release/Reduction in Sentence: Procedures for

Implementation of 18 U.S.C. §§ 3582 and 4205. See ECF 66-1. Additionally, the BOP explained

that the defendant does not have “an incurable, progressive illness” nor has he “suffered a

debilitating injury from which [he] will not recover.” Id.

       On April 20, 2020, May 11, 2020, May 27, 2020 and June 16, 2020, the defendant, pro se,

filed motions to reduce his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), due to the COVID-

19 pandemic. ECF 49; ECF 50; ECF 52. Through counsel, he filed a supplemental submission

on June 16, 2020. ECF 62. Petitioner seeks release from the BOP based on claims that his personal

medical condition renders him vulnerable to COVID-19.              Id.   In particular, he cites his

“uncontrolled hypertension, chronic concussion, glaucoma and [he] is pre-diabetic.” ECF 62 at 3.

                                           II.     Discussion

                                      A. Statutory Background

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.”

18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824-25 (2010); United States v.

Chambers, 956 F.3d 667, 671 (4th Cir. 2020); United States v. Jackson, 952 F.3d 492, 495 (4th

Cir. 2020); United States v. Martin, 916 F.3d 389, 395 (4th Cir. 2019). But, “the rule of finality is

subject to a few narrow exceptions.” Freeman v. United States, 564 U.S. 522, 526 (2011). One

such exception is when the modification is “expressly permitted by statute.”               18 U.S.C.

§ 3582(c)(1)(B); see Jackson, 952 F.3d at 495.



                                                  4
         Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 5 of 17



       Commonly termed the “compassionate release” provision, 18 U.S.C. § 3582(c)(1)(A)(i)

provides a statutory vehicle to modify a defendant’s sentence. Section 3582 was adopted as part

of the Sentencing Reform Act of 1984. It originally permitted a court to alter a sentence only upon

a motion by the Director of the BOP. See Pub. L. No. 98-473, § 224(a), 98 Stat. 2030 (1984).

Thus, a defendant seeking compassionate release had to rely on the BOP Director for relief. See,

e.g., Orlansky v. FCI Miami Warden, 754 F. App’x 862, 866-67 (11th Cir. 2018); Jarvis v.

Stansberry, No. 2:08CV230, 2008 WL 5337908, at *1 (E.D. Va. Dec. 18, 2008) (denying motion

for compassionate release because § 3582 “vests absolute discretion” in the BOP).

       However, for many years the safety valve of § 3582 languished. The BOP rarely filed

motions on an inmate’s behalf. As a result, compassionate release was exceedingly rare. See

Hearing on Compassionate Release and the Conditions of Supervision Before the U.S. Sentencing

Comm’n 66 (2016) (statement of Michael E. Horowitz, Inspector General, Dep’t of Justice)

(observing that, on average, only 24 inmates were granted compassionate release per year between

1984 and 2013).

       In December 2018, Congress significantly amended the compassionate release mechanism

when it enacted the First Step Act of 2018 (“FSA”). See Pub. L. 115-391, 132 Stat. 5239 (2018).

As amended by the FSA, 18 U.S.C. § 3582(c)(1)(A) permits a court to reduce a defendant’s term

of imprisonment “upon motion of the Director of [BOP], or upon motion of the defendant after the

defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility,” whichever occurs first. So, once a defendant has exhausted

his administrative remedies, he may petition a court directly for compassionate release.

       Section 3582(c) is titled “Modification of an imposed term of imprisonment.” Under



                                                5
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 6 of 17



§ 3582(c)(1)(A), the court, upon motion of the Director of BOP or the defendant, upon exhaustion

of administrative rights, may modify the defendant’s sentence if, “after considering the factors set

forth in section 3553(a) to the extent that they are applicable,” it finds that

       (i) extraordinary and compelling reasons warrant such a reduction;

       (ii) the defendant is at least 70 years of age, has served at least 30 years in prison,
       pursuant to a sentence imposed under section 3559(c), for the offense or offenses
       for which the defendant is currently imprisoned, and a determination has been made
       by the Director of the Bureau of Prisons that the defendant is not a danger to the
       safety of any other person or the community, as provided under section 3142(g);

       and that such a reduction is consistent with applicable policy statements issued by
       the Sentencing Commission . . . .

       Accordingly, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), a

defendant must demonstrate that (1) “extraordinary and compelling reasons” warrant a reduction

of the sentence; (2) the factors set forth in 18 U.S.C. § 3553(a) countenance a reduction; and (3)

the sentence modification is “consistent” with the policy statement issued by the Sentencing

Commission in U.S.S.G. § 1B1.13.

       U.S.S.G. § 1B1.13 is titled “Reduction in Term of Imprisonment under 18 U.S.C. §

3582(c)(1)(A) Policy Statement.” The text mirrors the statute. Application Note 1 of U.S.S.G. §

1B1.13 defines “Extraordinary and Compelling Reasons” in part as follows (emphasis added):

           1. Extraordinary and Compelling Reasons.—Provided the defendant meets
           the requirements of subdivision (2), extraordinary and compelling reasons exist
           under any of the circumstances set forth below:[3]

           (A) Medical Condition of the Defendant.—

               (i) The defendant is suffering from a terminal illness (i.e., a serious and
               advanced illness with an end of life trajectory). A specific prognosis of life

       3
         Subsection (2) of U . S . S . G . § 1B1.13 establishes as a relevant factor that “the
 defendant is not a danger to the safety of any other person or to the community, as provided in 18
 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).


                                                   6
         Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 7 of 17



             expectancy (i.e., a probability of death within a specific time period) is not
             required. Examples include metastatic solid-tumor cancer, amyotrophic
             lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

             (ii) The defendant is—

                  (I) suffering from a serious physical or medical condition,

                (II) suffering from a serious functional or cognitive impairment, or

                (III) experiencing deteriorating physical or mental health because of
                the aging process,

           that substantially diminishes the ability of the defendant to provide self-
           care within the environment of a correctional facility and from which he
           or she is not expected to recover.

       Other extraordinary and compelling reasons include the age of the defendant (Application

Note 1(B)) and Family Circumstances (Application Note 1(C)). Application Note 1(D) permits

the court to reduce a sentence where, “[a]s determined by the Director of the Bureau of Prisons,

there exists in the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” U.S.S.G. § 1B1.13

App. Note 1(D).

       The BOP regulation appears at Program Statement 5050.50, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 2582 and 4205.

The Guideline policy statement in U.S.S.G. § 1B1.13, along with the application notes, and

BOP Program Statement 5050.50 define “extraordinary and compelling reasons” for

compassionate release based on circumstances involving illness, declining health, age,

exceptional family circumstances, as well as “other reasons.”

       The defendant, as the movant, bears the burden of establishing that he is entitled to a

sentence reduction under 18 U.S.C. § 3582. See, e.g., United States v. Hamilton, 715 F.3d 328,

337 (11th Cir. 2013); United States v. Edwards, NKM-17-00003, 2020 WL 1650406, at *3 (W.D.

                                                7
             Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 8 of 17



Va. Apr. 2, 2020). If the defendant can show an extraordinary and compelling reason that renders

him eligible for a sentence reduction, the Court must then consider the factors under 18 U.S.C. §

3553(a) to determine whether, in its discretion, a reduction of sentence is appropriate. Dillon, 560

U.S. at 827. But, compassionate release is a “rare” remedy. United States v. Chambliss, 948 F.3d

691, 693-94 (5th Cir. 2020); United States v. Mangarella, FDW-06-151, 2020 WL 1291835, at

*2-3 (W.D. N.C. Mar. 16, 2020); White v. United States, 378 F. Supp. 3d 784, 787 (W.D. Mo.

2019).

                                            B. COVID-19

         Defendant filed his Motion while the nation is “in the grip of a public health crisis more

severe than any seen for a hundred years.” Antietam Battlefield KOA v. Hogan, CCB-20-1130,

___ F. Supp. 3d ___, 2020 WL 2556496, at *1 (D. Md. May 20, 2020). That crisis is COVID-19.4

The World Health Organization declared COVID-19 a global pandemic on March 11, 2020. See

Seth v. McDonough, PX-20-1028, 2020 WL 2571168, at *1 (D. Md. May 21, 2020).

         The judges of this Court “have written extensively about the pandemic.” United States v.

Williams, PWG-19-134, 2020 WL 3073320, at *1 (D. Md. June 10, 2020) (collecting cases).

Therefore, it is not necessary to recount in detail the “unprecedented nature and impact” of the

pandemic. Id.

         To be sure, the virus is highly contagious. See Coronavirus Disease 2019 (COVID-19),

How COVID-19 Spreads, CTRS. FOR DISEASE CONTROL & PREVENTION (Apr. 2, 2020),

https://bit.ly/2XoiDDh. Although many people who are stricken with the virus experience only

mild or moderate symptoms, the virus can cause severe medical problems as well as death,


         Severe Acute Respiratory Syndrome Coronavirus 2 (SARS-CoV-2) is the cause of
         4

coronavirus disease 2019, commonly called COVID-19. Antietam Battlefield, 2020 WL at
2556496, at *1 n.1 (citation omitted).

                                                 8
         Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 9 of 17



especially for those in “high-risk categories….” Antietam Battlefield KOA, ___ F.Supp. 3d ___,

2020 WL 2556496, at *1 (citation omitted). Unfortunately, there is currently no vaccine, cure, “or

proven effective treatment” that is available. Id. (citation omitted).

       The pandemic is the worst public health crisis since 1918. See United States v. Hernandez,

___ F. Supp. ___ 3d, 2020 WL 1684062, at *3 (S.D.N.Y. Apr. 2, 2020). It “has produced

unparalleled and exceptional circumstances affecting every aspect of life as we have known it.”

Cameron v. Bouchard, LVP-20-10949, 2020 WL 2569868, at *1 (E.D. Mich. May 21, 2020),

stayed, ___ Fed. App’x ___, 2020 WL 3100187 (6th Cir. June 11, 2020). For a significant period

of time, life as we have known it came to a halt. Although many businesses have reopened, they

are generally subject to substantial restrictions. And, in view of the recent resurgence of the virus,

businesses are again facing closure.

       As of August 14, 2020, COVID-19 has infected about 5.3 million Americans and caused

over 168,000 deaths in this country. See COVID-19 Dashboard, THE JOHNS HOPKINS UNIV.,

https://bit.ly/2WD4XU9 (last accessed August 14, 2020). Moreover, according to the Centers for

Disease Control and Prevention (“CDC”), certain risk factors increase the chance of severe illness.

The risk factors initially included age (over 65); lung disease; asthma; chronic kidney disease;

serious heart disease; obesity; diabetes; liver disease; and a compromised immune system. See

Coronavirus Disease 2019 (COVID-19), People Who Are At Risk for Severe Illness, CTRS. FOR

DISEASE CONTROL & PREVENTION (May 14, 2020), https://bit.ly/2WBcB16.

       On June 25, 2020, to reflect the most recently available data, the CDC revised its guidance

as to conditions that pose a higher risk of severe illness from COVID-19. Then, on July 17, 2020,

the CDC again updated its guidance as to health conditions that present a greater risk for

complications from COVID-19. See People of Any Age with Underlying Medical Conditions,



                                                  9
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 10 of 17



CTRS. FOR DISEASE CONTROL & PREVENTION (July 17, 2020), https://bit.ly/38S4NfY. According

to the CDC, the factors that increase the risk include cancer; chronic kidney disease; COPD; being

immunocompromised; obesity, where the body mass index (“BMI”) is 30 or higher; serious heart

conditions, including heart failure and coronary artery disease; sickle cell disease; and Type 2

diabetes.

          The CDC has also created a second category of conditions that “might” present a risk for

complications from COVID-19. The factors that might increase the risk include cerebrovascular

disease, hypertension, pregnancy, liver disease, cystic fibrosis, neurologic conditions, a

compromised immune system, smoking, and Type I diabetes. See id. Moderate to severe asthma

is an underlying medical condition that was moved to the new category by the CDC; it is now

identified as a condition that “might” put an individual at higher risk for COVID-19 complications.

See id.

          Thus far, the only way to slow the spread of the virus is to practice “social distancing.” See

Coronavirus Disease 2019 (COVID-19), How to Protect Yourself & Others, CTRS. FOR DISEASE

CONTROL & PREVENTION, https://bit.ly/3dPA8Ba (last accessed May 21, 2020). Social distancing

is particularly difficult in the penal setting, however. Seth, 2020 WL 2571168, at *2. Indeed,

prisoners have little ability to isolate themselves from the threat posed by the coronavirus. Id., see

also Cameron, 2020 WL 2569868, at *1. Moreover, they are not readily able to secure safety

products on their own to protect themselves, such as masks and hand sanitizers. Consequently,

correctional facilities are especially vulnerable to viral outbreaks and ill-suited to stem their spread.

See United States v. Atkinson, 19-cr-55-JCM, 2020 WL 1904585, at *4 (D. Nev. Apr. 17, 2020)

(recognizing that “‘even in the best run prisons’” it is difficult to follow CDC guidelines); Coreas

v. Bounds, TDC-20-0780, 2020 WL 1663133, at *2 (D. Md. Apr. 3, 2020) (“Prisons, jails, and



                                                   10
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 11 of 17



detention centers are especially vulnerable to outbreaks of COVID-19.”); see also Letter of

3/25/20 to Governor Hogan from approximately 15 members of Johns Hopkins faculty at the

Bloomberg School of Public Health, School of Nursing, and School of Medicine (explaining that

the “close quarters of jails and prisons, the inability to employ effective social distancing measures,

and the many high-contact surfaces within facilities, make transmission of COVID-19 more

likely”);5 accord Brown v. Plata, 563 U.S. 493 519-20 (2011) (referencing a medical expert’s

description of the overcrowded California prison system as “‘breeding grounds for disease’”)

(citation omitted).

       On March 23, 2020, the CDC issued guidance for the operation of penal institutions to help

prevent the spread of the virus. Seth, 2020 WL 2571168, at *2. Notably, the BOP has implemented

substantial measures to mitigate the risks to prisoners, to protect inmates from COVID-19, and to

treat those who are infected. See ECF 66 at 10-12 (detailing extensive preventive and mitigation

measures that BOP has implemented to combat COVID-19). Indeed, as the Third Circuit

recognized in United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020), the BOP has made

“extensive and professional efforts to curtail the virus’s spread.”

       The Department of Justice (“DOJ”) has recognized the unique risks posed to inmates and

BOP employees from COVID-19. The DOJ has adopted the position that an inmate who presents

with one of the risk factors identified by the CDC should be considered as having an “extraordinary

and compelling reason” warranting a sentence reduction. See U.S.S.G. § 1B1.13 cmt. n.1(A)(ii)(I).

       Moreover, Attorney General William Barr issued a memorandum to Michael Carvajal,

Director of the BOP, on March 26, 2020, instructing him to prioritize the use of home confinement

for inmates at risk of complications from COVID-19. Hallinan v. Scarantino, ___ F. Supp. 3d


       5
           The Court may take judicial notice of matters of public record. See Fed. R. Evid. 201.

                                                  11
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 12 of 17



___, 2020 WL 3105094, at *8 (E.D. N.C. June 11, 2020). Then, on March 27, 2020, Congress

passed the Coronavirus Aid, Relief, and Economic Security Act (the “CARES Act”), Pub. L. No.

116-136, 134 Stat. 281. In relevant part, the CARES Act authorized the Director of BOP to extend

the permissible length of home confinement, subject to a finding of an emergency by the Attorney

General. See Pub. L. No. 116-136, § 12003(b)(2). On April 3, 2020, the Attorney General issued

another memorandum to Carvajal, finding “the requisite emergency . . . .” Hallinan, 2020 WL

3105094, at *9. Notably, the April 3 memorandum “had the effect of expanding the [BOP’s]

authority to grant home confinement to any inmate . . . .” Id.

       Nevertheless, as with the country as a whole, the virus persists in penal institutions.6 As

of August 20, 2020, the BOP has 127,540 federal inmates and 36,000 staff. Also, as of August

20, 2020, the BOP reported that 1,407 inmates and 616 BOP staff currently tested positive for

COVID-19; 10,151 inmates and 856 staff have recovered from the virus; and 115 inmates and one

staff member have died from the virus. Of the inmate deaths, four of the individuals were on home

confinement.       And,   the   BOP     has    completed    45,418    COVID-19      tests.     See

https://www.bop.gov/coronavirus/ (last accessed August 21, 2020).

       With respect to FCI Allenwood Low, where the defendant is a prisoner, the government

asserts that there were no reported cases among the inmates as of June 10, 2020. See ECF 58 at 1;

see also ECF 62 at 11 (noting that as of June 14, 2020, two staff members at Allenwood had tested

positive. A review of the BOP website reflects that one inmate and one staff member at the

institution have recovered. But, as the defendant observes, there is a distinction between the lack



       6
          The New York Times reported in June 2020 that cases of COVID-19 “have soared in
recent weeks” at jails and prisons across the country. Timothy Williams et al., Coronavirus cases
Rise Sharply in Prisons Even as They Plateau Nationwide,” N.Y. TIMES (June 18, 2020),
https://nyti.ms/37JZgH2.

                                                12
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 13 of 17



of confirmed COVID-19 cases and zero COVID-19 cases. See ECF 62 at 12 (citing United States

v. Amarrah, No. 17-20464, 2020 WL 2220008, at *6 (E.D. Mich. May 7, 2020).

                                            C. Analysis

       Defendant claims that he suffers from uncontrolled hypertension, post-concussional

syndrome, glaucoma, and is pre-diabetic. ECF 62 at 3; ECF 52 at 11; ECF 66-4.7 As to his

concussive syndrome, Baldwin explains that while he was incarcerated at Fort Dix, a correctional

officer assaulted him, damaged his eye, and he suffered a concussion, for which he now requires

several medications. Id. at 1-2. Defendant also complains that his medical care at Allenwood

Low, to which he was transferred after the assault, has been inadequate. Id.

       Defense counsel has cited a recent study, published in the Journal of the American Medical

Association (“JAMA”), which found that among 5700 patients in New York City who were

hospitalized with COVID-19, the most common underlying medical conditions were hypertension

(56.6 percent), obesity (41.7 percent), and diabetes (33.8 percent). See Safiya Richardson et al.,

Presenting Characteristics, Comorbidities, and Outcomes Among 5700 Patients Hospitalized with

COVID-19 in the New York City Area, JAMA (Apr. 22, 2020). And, a similar study of Italian

patients admitted to the hospital who later died from COVID-19 revealed that hypertension was

the most common pre-existing health condition, which was detected in 68 percent of patients who

died after contracting the virus. See Statista Research Department, Most common comorbidities

observed in coronavirus (COVID-19) deceased patients in Italy as of May 2020, Statista (May 19,

2020). Indeed, Judge Chuang recently stated in a case involving a motion for release pending

sentencing: “As of March 2020, three-fourths of individuals who died from COVID-19 in Italy


       7
         As of about a year ago, the defendant was slightly overweight. See ECF 66-4 at 46-47.
He had a BMI of 28.3, with a weight of 206 pounds. Id. at 4. His maximum recommended weight
was 192 pounds. Id.

                                               13
         Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 14 of 17



had hypertension.” United States v. Keaton, TDC-18-215, ECF 84 at 5 (D. Md. Apr. 23, 2020)

(citing Coreas v. Bounds, TDC-20-0780, 2020 WL 1663133, at *1 (D. Md. Apr. 3, 2020)).

       The government observes that there have been no reported COVID-19 cases at FCI

Allenwood, where defendant is housed. ECF 58 at 1. But, the defendant posits that there is no

evidence that the institution is actually conducting testing. ECF 62 at 10; see also United States

v. Pabon, 17-165, 2020 WL 2112265, at *5 (D. Mass. May 4, 2020) (noting that BOP has tested

so few inmates, which underestimates the true number of infections). He also notes that “zero

cases can become deadly hotspots within a matter of days . . . .” Id. at 11.

       The government “does not deny that [Baldwin] suffers from multiple negative health

conditions.” ECF 66 at 19. But, it disputes that he is at risk of COVID-19 complications. Id. at

20-21. I am satisfied that Baldwin is eligible for release under § 3582(c)(1)(A)(i). His medical

conditions certainly render him more susceptible to serious illness or death if he were to contract

the coronavirus.

       Indeed, numerous courts have found that, in light of the COVID-19 pandemic, serious

chronic medical conditions (and advanced age) qualify as a compelling reason for compassionate

release. See United States v. Gutman, RDB-19-0069, 2020 WL 24674345, at *2 (D. Md. May 13,

2020) (defendant is 56 years of age and suffers from multiple sclerosis and hypertension); United

States v. Coles, No. 00-cr-20051, 2020 WL 1976296, at *7 (C.D. Ill. Apr. 24, 2020) (defendant

has hypertension, prediabetes, prostate issues, bladder issues, and a dental infection); United States

v. Bess, No. 16-cr-156, 2020 WL 1940809, at *8 (W.D.N.Y. Apr. 22, 2020) (defendant has

congestive heart failure, coronary artery disease, diabetes, and hypertension); United States v.

McCarthy, ___ F. Supp. 3d ___, 2020 WL 1698732, at *5 (D. Conn. Apr. 8, 2020) (defendant “is

65 years old and suffers from COPD, asthma, and other lung-related ailments”); United States v.



                                                 14
        Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 15 of 17



Zukerman, ___ F. Supp. 3d ___, 2020 WL 1659880, at *5 (S.D.N.Y. Apr. 3, 2020) (defendant has

diabetes, hypertension, and obesity); United States v. Rodriguez, ___ F. Supp. 3d ___, 2020 WL

1627331, at *12 (E.D. Pa. Apr. 1, 2020) (defendant has Type 2 diabetes mellitus with diabetic

neuropathy, essential hypertension, obesity); United States v. Gonzalez, No. 18-CR-1536155, 2020

WL 1536155, at *3 (E.D. Wash. Mar. 31, 2020) (defendant “is in the most susceptible age category

(over 60 years of age) and her COPD and emphysema make her particularly vulnerable”). See

also, e.g., United States v. Rodriguez, ___ F. Supp. 3d ___, 2020 WL 4592833, at *2-3 (S.D. Cal.

Aug. 5, 2020) (grating compassionate release to defendant with asthma and major depressive

disorder); United States v. Williams, PWG-19-134, 2020 WL 3073320 (D. Md. June 10, 2020)

(finding obese defendant with a BMI of 32.5 qualified for compassionate release in light of

COVID-19); United States v. Hilow, No. 15-170-JD, 2020 WL 2851086, at *4 (D. N.H. June 2,

2020) (involving asthma, migraines, hypertension, high cholesterol, prediabetes, and borderline

obesity); United States v. Readus, No. 16-20827-1, 2020 WL 2572280, at *3 (E.D. Mich. May 21,

2020) (“Courts have found that the combination of prediabetes and obesity have been sufficient

to warrant release”); United States v. Ullings, 1:10-CR-00406, 2020 WL 2394096, at *4 (N.D. Ga.

May 12, 2020) (finding defendant’s age, hypertension, and obesity constituted an extraordinary

and compelling reason); United States v. Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4

(D. Conn. May 11, 2020) (finding defendant’s age, hypertension, and obesity satisfied an

extraordinary and compelling reason); United States v. Quintero, 08-CR-6007L, 2020 WL

2175171, at *1 (W.D.N.Y. May 6, 2020) (finding defendant’s diabetes, compromised immune

system, obesity, and hypertension satisfied an extraordinary and compelling reason).

       I turn next to the matter of the defendant’s danger to the community and the factors under

18 U.S.C. § 3553(a).     These include: (1) the nature of the offense and the defendant’s



                                               15
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 16 of 17



characteristics; (2) the need for the sentence to reflect the seriousness of the offense, promote

respect for the law, and provide just punishment; (3) the kinds of sentences available and the

applicable Guidelines range; (4) any pertinent Commission policy statements; (5) the need to

avoid unwarranted sentence disparities; and (6) the need to provide restitution to victims.

       Sentence was imposed on December 18, 2017 (ECF 37; ECF 38), with credit dating to

March 27, 2017. Thus, the defendant has served more than half of his sentence, exclusive of good

conduct credit.

       The Court is mindful that the defendant was convicted of a serious federal offense in 1990,

when he was young. But, at the time of sentencing here, the 1990 offense was the only prior

offense that scored any points. See Case I, ECF 35 (Presentence Report). As a result, the defendant

had a relatively low criminal history category of II.

       The Court also notes that the defendant is married and the father of three children. ECF 62

at 16. He began using heroin in 2016. PSR, ¶ 57. Significantly, the BOP has approved Baldwin’s

transfer to a Residential Reentry Center (“RRC”) on October 6, 2020. ECF 70; ECF 71. In

particular, he is due to report to Volunteers of America in Baltimore. ECF 71. That “placement

is in connection with his participation in the RDAP (Residential Drug Abuse Treatment

Program) . . . .” ECF 66 at 5 n.2; see also ECF 71. This reflects Baldwin’s efforts at rehabilitation

while incarcerated. Moreover, it suggests that the BOP does not regard Baldwin as a serious

danger to the community, which is another important consideration here.8




       8
        The Court recognizes that placement at an RRC is part of the service of the sentence and,
between now and October 6, 2020, a disciplinary infraction could alter defendant’s eligibility. See
ECF 71.

                                                 16
           Case 1:17-cr-00165-ELH Document 73 Filed 08/21/20 Page 17 of 17



       The defendant also indicates that he has secured employment at a Walgreen’s. ECF 49 at

2. The Court commends the effort to secure employment. But, this is a rather poor choice for a

former drug abuser.

                                        III.    Conclusion

       For the foregoing reasons, I shall grant the Motion (ECF 49; ECF 50; ECF 52; ECF 62).

Baldwin’s sentence shall be reduced to time served plus 14 days, to be followed by three years of

supervised release.

       I will require a one-year period of home confinement as a condition of supervised release.

Substance abuse treatment was made a condition of supervised release, and that condition remains

unchanged. The Court will add as a condition that the defendant undergo mental health treatment,

as directed by the probation agent.9

       A separate Order follows.


Date: August 21, 2020                                                     /s/
                                                           Ellen Lipton Hollander
                                                           United States District Judge




       9
         I have added this condition because a review of the records suggests that the defendant
has anger management issues related to the assault and his health care. At a medical appointment
in January 2020, for example, the defendant was described as “loud and aggressive” and “very
unpleasant.” ECF 66-4 at 21-22.

                                               17
